Order, Family Court, Bronx County (Carol Ann Stokinger, J.), entered on or about May 18, 2009, which, upon a fact-finding determination that respondent father had abandoned the subject child, terminated his parental rights and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of abandonment was established by clear and convincing evidence (see Matter of Ruben J.R., 303 AD2d 238 [2003], lv denied 100 NY2d 507 [2003]). The father did not contact the agency or the child, and did not send letters, cards or gifts for his son during the six months immediately preceding the filing of the petition (see Matter of Annette B., 4 NY3d 509, 513 [2005]). Although a court order prevented the father from visiting the child until a mental health evaluation was completed, that did not absolve him of the obligation to maintain contact and he took no steps to resume contact once the report was completed (see Matter of Raquel N. [Evelyn O.], 71 AD3d 418, 419 [2010]). Furthermore, contrary to the father’s assertion, the agency was not required to demonstrate diligent efforts to encourage his relationship with the child (see Matter of Gabrielle HH., 1 NY3d 549, 550 [2003]).
The father’s request for a suspended judgment was raised for the first time on appeal, and is unpreserved. In any event, a suspended judgment would not have been appropriate under the circumstances. The child was in a loving, preadoptive foster home for severed years, where his special needs were being met (see Matter of Kairi Jazlyn F., 50 AD3d 602 [2008]). Concur— Andrias, J.P., Friedman, Catterson, Renwick and DeGrasse, JJ.